Dye, J.
The claim is for refund of certain contributions made to the State Hospital Retirement Fund by the claimant while employed as an attendant at the Central Islip State Hospital in the year 1922 and in the years 1923 to 1925.
She had voluntarily resigned her position in both instances. Section 116 of the Insanity Law, as amended by chapter 499 of the Laws of 1918, was in effect at the time of the employment and is now section 177 of the Mental Hygiene Law, and provided for repayment of contributions before retirement.
The repayments contemplated by the statute are those where the severance is through no act of the employee, but wholly involuntary and through circumstances over which the employee has no control. Here the severance was voluntary.
There being no authority in law in support of such claim, it must be dismissed upon the merits. Were this not so, laches must bar the claim (Ct. Claims Act, § 15, now § 10), as notice of intention was not filed within six months and a claim within two years after the accrual of the alleged claim.
Let judgment be entered accordingly.